Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 10, 2007                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

  132698-9(50)                                                                                         Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PRUDENTIAL PROPERTY & CASUALTY                                                                       Robert P. Young, Jr.
  INSURANCE COMPANY,                                                                                   Stephen J. Markman,
                                                                                                                      Justices
           Plaintiff-Appellant,
  v       	                                                         SC: 132698
                                                                    COA: 260203
                                                                    Court of Claims: 03-000139-MT
  DEPARTMENT OF TREASURY,

             Defendant-Appellee. 

  _________________________________________/ 

  PRUDENTIAL INSURANCE COMPANY,

           Plaintiff-Appellant, 

  v       	                                                         SC: 132699
                                                                    COA: 260204
                                                                    Court of Claims: 03-000140-MT
  DEPARTMENT OF TREASURY,

             Defendant-Appellee. 

  _________________________________________/ 


         On order of the Court, the motion for reconsideration of this Court’s June 6, 2007
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 10, 2007                  _________________________________________
         p0830                                                                 Clerk